Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 15, the reasons for allowance were given in the non-final action of 10/22/21 at paragraph 17.
Regarding independent claim 23, the present invention pertains to a water heater system that specifically requires a heat exchanger, a heat source inlet, a heat source outlet, a water supply inlet, a water supply outlet, a controller, a water supply outlet temperature sensor, a water supply flowmeter, an actuator operatively connected to the controller, the actuator associated with a bypass link that is fluidly connected to the heat source inlet and heat source outlet, wherein the controller is configured to execute a control algorithm that generates control variables based on a temperature setpoint, the temperature measurements, and the flow measurements, wherein the control signals are based at least indirectly upon the control variables, and wherein the control signals provided to the actuator regulate the fluid flow of the heated heating fluid into the heat exchanger by causing the actuator to open or close by one or more amounts, wherein the control algorithm comprises a first component including a first feedforward function in accordance with which first feedforward output values can be calculated based at least partly on the flow measurements, the first feedforward output values being included among the control variables. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious water heater system used in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishi et al. (US 9,664,415 B2) was cited in the Canadian office action of 10/14/21 and teaches a water heater system with a heat exchanger, bypass, and feed forward control system of an actuator but does not teach the controller is additionally configured to perform a first update of the first feedforward function to determine at least in part an updated feedforward function, and to replace the first feedforward function with the updated feedforward function, related to claim 23.
Evans et al. (US 2012/0192813 A1) teaches a water heater system with a heat exchanger, bypass, and feed forward control system of a burner but does not teach the controller is additionally configured to perform a first update of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762